Citation Nr: 9927335	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-13 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

What evaluation is warranted for the period from September 
25, 1995 for a chronic lung condition with shortness of 
breath and dyspnea.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


REMAND

The veteran served on active duty from January 1974 to August 
1977.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which granted service connection 
for chronic lung condition with shortness of breath and 
dyspnea and assigned a 10 percent disability evaluation.  The 
veteran filed a timely appeal to this determination.

The Board remanded this case in June 1997 for a VA 
respiratory examination to determine the nature and extent of 
his chronic lung disorder with shortness of breath and 
dyspnea.  All indicated tests and studies, including 
pulmonary function testing, were to be performed, and the 
clinical manifestations were to be reported in detail.

The veteran's representative contends that the resulting July 
1997 VA respiratory examination report is inadequate because 
the pulmonary function test results did not include a DLCO 
reading as required by 38 C.F.R. § 4.97, Diagnostic Code 
6600.  The Board agrees.  Without a DLCO reading, or an 
explanation why one was not provided, this examination report 
is inadequate for rating purposes.  Therefore, the case is 
remanded for a new VA respiratory examination, to include a 
complete pulmonary function test.

The veteran's representative also contends that the RO did 
not specifically address the rating pursuant to the old and 
the new regulations.  As noted in the prior remand, in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was held that 
when the law or regulations change after a claim has been 
filed, but before the appeal process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  See DeSousa v. Gober, 10 
Vet. App. 461, 465-67 (1997).  However, in Rhodan v. West, 12 
Vet. App. 55 (1998), it was held that the new rating criteria 
could not have retroactive application prior to the date that 
they went into effect, or in this case prior to October 7, 
1996.  Therefore, in light of the remand for a new 
examination, the RO should discuss which version of the 
regulations it finds to be the most favorable to the 
appellant together with an explanation why.

Finally, the Board also notes that, in light of a 1999 
decision by the United States Court of Appeals for Veterans 
Claims (Court) the RO should now document their consideration 
whether a "staged rating" is warranted in this case.  
Generally, separate ("staged") ratings may be assigned with 
respect to original claims for distinct separate periods of 
time during the appeal period where the disorder improves or 
worsens based on the facts found.  The Court recently 
discussed the application of "staged ratings" with respect 
to original claims in Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein the Court noted that the distinction between 
an original rating and a claim for an increased rating was 
important in terms of determining whether the original rating 
on appeal was erroneous.  Id. at 125.

Hence, in view of the foregoing, in order to give the veteran 
every consideration with respect to the present appeal and to 
afford him due process of the law, the Board is of the 
opinion that further development with respect to the issue on 
appeal is warranted.  Accordingly, this case is REMANDED to 
the RO for the following actions:

1.  The RO should schedule the veteran 
for a VA respiratory examination to 
determine the nature and extent of his 
chronic lung disorder with shortness of 
breath and dyspnea.  All indicated tests 
and studies, including pulmonary function 
testing with the percent predicted for 
FEV1, FEV1/FVC, and DLCO (SB), should be 
performed and the clinical manifestations 
should be reported in detail.  The 
examiner must explain in detail if any 
test is not completed.  The entire claims 
file, including the service medical 
records and a copy of this REMAND, should 
be made available to the examiner for 
review prior to, and during, the 
examination.  It is requested that the 
examiner provide an opinion as to the 
current severity of the veteran's chronic 
lung disorder.  A complete rationale for 
all opinions expressed must be provided.  
The examination report should be typed.

2.  After completion of the above, the RO 
should adjudicate the claim as styled on 
the title page of this remand, 
considering both the criteria in effect 
prior to October 7, 1996, as well as the 
criteria effective on and after October 
7, 1996.

3.  If the appeal remains denied, the 
veteran and his representative should be 
furnished supplemental statement of the 
case and be afforded the applicable time 
period to respond before the record is 
returned to the Board for further review.  
Any supplemental statement of the case 
issued should include a clear and 
detailed analysis of the reasons for the 
RO's most recent decision concerning the 
veteran's claim, as well as the new laws 
and regulations governing the rating for 
respiratory disorders effective October 
7, 1996.  Karnas, Rhodan, Fenderson.

Following completion of the requested development the agency 
of original jurisdiction, after completing any additional 
development that it deems necessary, should again consider 
the issue on appeal.  If action remains adverse to the 
appellant, he should be furnished a supplemental statement of 
the case and be given the opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

